 



EXHIBIT 10.3

 

 

 

 

 

CLAIRE’S STORES, INC.

2005 MANAGEMENT DEFERRED COMPENSATION PLAN

 

 

 

 

 

 



--------------------------------------------------------------------------------



 



CLAIRE’S STORES, INC.
2005 MANAGEMENT DEFERRED COMPENSATION PLAN

     WHEREAS, Claire’s Stores, Inc. desires to establish an unfunded deferred
compensation plan, effective as of February 4, 2005 (the “Effective Date”),
which provides supplemental retirement income benefits for a select group of
management or highly compensated employees through deferrals of salary and
bonuses, and through discretionary company contributions under such plan. As of
the Effective Date, the Claire’s Stores, Inc. Management Deferred Compensation
Plan shall be frozen and no further contributions shall be made thereunder.

     NOW, THEREFORE, Claire’s Stores, Inc. hereby adopts and establishes the
Claire’s Stores, Inc. 2005 Management Deferred Compensation Plan, the terms of
which are hereinafter set forth.

ARTICLE I
TITLE AND DEFINITIONS

1.1. Title.

     The name of this plan is the “Claire’s Stores, Inc. 2005 Management
Deferred Compensation Plan.”

1.2. Definitions.

     Whenever the following words and phrases are used in this Plan, with the
first letter capitalized, they shall have the meanings specified below.

     (a) “Account” or “Accounts” shall mean a Participant’s Deferral Account
and/or Company Contribution Account.

     (b) “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee. If there is no Beneficiary designation in effect,
or if there is no surviving designated Beneficiary, then the Participant’s
surviving spouse shall be the Beneficiary. If there is no surviving spouse to
receive any benefits payable in accordance with the preceding sentence, the duly
appointed and currently acting personal representative of the Participant’s
estate shall be the Beneficiary. In any case where there is no such personal
representative of the Participant’s estate duly appointed and acting in that
capacity within 90 days after the Participant’s death (or such extended period
as the Committee determines is reasonably necessary to allow such personal
representative to be appointed, but not to exceed 180 days after the
Participant’s death), then the Beneficiary or Beneficiaries shall be the person
or persons who can verify by affidavit or court order to the satisfaction of the
Committee that such person or persons are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under the Plan
to a minor, payment shall not be made to the minor, but instead be paid (1) to
that person’s living parent(s) to act as custodian, (2) if that person’s parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (3) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly

2



--------------------------------------------------------------------------------



 



appointed and currently acting within 60 days after the date the amount becomes
payable, payment shall be deposited with the court having jurisdiction over the
estate of the minor.

     (c) “Board” shall mean the Board of Directors of Claire’s Stores, Inc.

     (d) “Bonus” shall mean any cash incentive or other compensation which is
awarded by a Company in its discretion to a Participant as remuneration in
addition to the Participant’s Salary. Bonus for purposes of the Plan shall be
determined without regard to any reductions (1) for any salary deferral
contributions to a plan qualified under Section 125 or Section 401(k) of the
Code or (2) pursuant to any deferral election in accordance with Article III of
the Plan.

     (e) “Break-in-Service” shall mean a continuous twelve (12) month period
during which the Participant is not an Employee, commencing on the date the
Participant ceases to be an Employee. For purposes of the preceding sentence, a
Participant shall continue to be considered an Employee during a leave of
absence, but only if that leave of absence is approved by the Company.

     (f) “Change of Control” shall mean any of the following:

          (1) any one person, or more than one person acting as a group,
acquires ownership of stock of Claire’s Stores, Inc. that, together with stock
held by such person or group, possesses more than fifty percent (50%) of the
total fair market value or total voting power of the stock of Claire’s Stores,
Inc.; provided, however, that if any one person, or more than one person acting
as a group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of Claire’s Stores, Inc., the
acquisition of additional stock by the same person or persons will not be
considered a Change in Control under this Plan. Notwithstanding the foregoing,
an increase in the percentage of stock of Claire’s Stores, Inc. owned by any one
person, or persons acting as a group, as a result of a transaction in which
Claire’s Stores, Inc. acquires its stock in exchange for property will be
treated as an acquisition of stock of Claire’s Stores, Inc. for purposes of this
clause (1);

          (2) during any period of 12 consecutive months, individuals who at the
beginning of such period constituted the Board (together with any new or
replacement directors whose election by the Board, or whose nomination for
election by Claire’s Stores, Inc.’s shareholders, was approved by a vote of at
least a majority of the directors then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or

          (3) any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by the person or persons) assets from Claire’s Stores,
Inc., outside of the ordinary course of business, that have a gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of Claire’s Stores, Inc. immediately prior to such
acquisition or acquisitions. For purposes of this Section 1(f)(3), “gross fair
market value” means the value of the assets of Claire’s Stores, Inc., or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding anything to the
contrary in this Plan, the following shall not be treated as a Change in Control
under this Section 1.(f)(3):

     (i) a transfer of assets from Claire’s Stores, Inc. to a shareholder of
Claire’s Stores, Inc. (determined immediately before the asset transfer);

3



--------------------------------------------------------------------------------



 



     (ii) a transfer of assets from Claire’s Stores, Inc. to an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by Claire’s Stores, Inc.;

     (iii) a transfer of assets from Claire’s Stores, Inc. to a person, or more
than one person acting as a group, that owns, directly or indirectly, fifty
percent (50%) or more of the total value or voting power of all the outstanding
stock of Claire’s Stores, Inc.; or

     (iv) a transfer of assets from Claire’s Stores, Inc. to an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in (iii) above.

          (g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

          (h) “Committee” shall mean the Committee appointed by the Board to
administer the Plan in accordance with Article VII.

          (i) “Company” shall mean (1) Claire’s Stores, Inc. and its successors
or assigns, and (2) any corporation, partnership, limited liability company or
other entity which has a business or other relationship with Claire’s Stores,
Inc. and which, with the approval of the Committee, has elected to participate
in the Plan.

          (j) “Company Contribution Amount” shall mean an amount awarded by a
Company pursuant to Section 3.2 hereof.

          (k) “Disability” shall mean a permanent and total disability such that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than 12 months, as
determined in a uniform and non-discriminatory manner by the Committee after
requiring medical examinations by a physician or reviewing any medical evidence
which the Committee considers necessary.

          (l) “Effective Date” shall mean February 4, 2005.

          (m) “Eligible Employee” shall mean any Employee who is (1) employed by
the Company, (2) designated by the Committee to be eligible to participate in
the Plan, and (3) a member of a select group of management or highly compensated
employees of that Company within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and any regulations relating thereto.

          (n) “Employee” shall mean any employee of (1) the Company or (2) any
corporation, partnership, limited liability company or other entity which has a
business or other relationship with Claire’s Stores, Inc. and which, with the
approval of the Committee, has elected to participate in the Plan.

          (o) “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

          (p) “Initial Election Period” for an Eligible Employee shall mean
(1) if the Employee is an Eligible Employee as of the Effective Date, then
February 4, 2005, or (2) if the employee is not an Eligible Employee as of the
Effective Date, the period ending 30 days after the date he or she is designated
by the Committee, in its sole discretion, as an Eligible Employee.

4



--------------------------------------------------------------------------------



 



          (q) “Interest Rate” shall mean, for each Investment Alternative, an
amount equal to the net rate of gain or loss or appreciation or depreciation on
the assets of such Investment Alternative.

          (r) “Investment Alternative” shall mean an investment alternative
selected by the Committee pursuant to Section 3.2(b) hereof.

          (s) “Key Employee” shall mean any Participant who is a “key employee”,
as defined in Section 416(i) of the Code, of the Company.

          (t) “Participant” shall mean any Eligible Employee who becomes a
Participant in accordance with Section 2.1 hereof.

          (u) “Payment Eligibility Date” shall mean (1) with respect to a
Participant who is not a Key Employee, the first day of the first calendar
quarter following the termination of the Participant’s employment with the
Company, or (2) with respect to a Participant who is a Key Employee, the first
day of the seventh month following the termination of the Participant’s
employment with the Company.

          (v) “Plan” shall mean the Claire’s Stores, Inc. 2005 Management
Deferred Compensation Plan set forth herein, now in effect, or as amended from
time to time.

          (w) “Plan Year” shall mean the 12 consecutive month period beginning
on January 1, provided, however, that the first Plan Year shall be a short year
beginning on February 4, 2005 and ending on December 31, 2005.

          (x) “Salary” shall mean the Participant’s base salary paid by the
Company. Salary for purposes of the Plan shall be determined without regard to
any reduction (1) for any salary deferral contributions to a plan qualified
under Section 125 or Section 401(k) of the Code or (2) pursuant to any deferral
election in accordance with Article III of the Plan.

          (y) “Trust” shall mean the trust referred to in Section 6.7 of the
Plan.

          (z) “Trustee” shall mean the trustee of the Trust.

          (aa) “Year of Service” shall mean, with respect to a Participant, a
period of twelve consecutive months during which he or she is employed by the
Company or its subsidiaries or affiliates commencing on the date on which the
Participant begins such employment, including months prior to the time he or she
was a Participant; provided, however, that if a Participant had incurred a
Break-in-Service and then becomes a Participant again, a Year of Service with
respect to such Participant shall mean a period of twelve consecutive months
during which he or she is employed by the Company or its subsidiaries or
affiliates commencing as of the date of the Participant’s reemployment.

          (bb) “Eligible Year of Service” shall mean, with respect to a
Participant, a Year of Service during which the Participant is an Eligible
Employee.

5



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND PARTICIPATION

2.1. Eligibility.

     An Employee shall be eligible to participate in the Plan as of the later
of: (a) February 4, 2005, if the Employee is an Eligible Employee as of that
date, or (b) the date on which the Employee becomes an Eligible Employee.

2.2. Participation.

     An Eligible Employee shall become a Participant in the Plan by (1) electing
to defer a portion of his or her Salary and/or Bonus in accordance with
Section 3.1 hereof, and (2) completing a life insurance application.

ARTICLE III
DEFERRAL ELECTIONS AND
COMPANY CONTRIBUTIONS

3.1. Elections to Defer Salary and/or Bonus.

     (a) Initial Election Period. Each Participant who is an Eligible Employee
may elect to defer receipt of his or her Salary and/or Bonus by filing with the
Committee an election that conforms to the requirements of this Section 3.1, on
a form provided by the Committee (the “Participant Election and Enrollment
Form”), no later than the last day of his or her Initial Election Period.

     (b) General Rule. The amount of Salary and/or Bonus which an Eligible
Employee may elect to defer is as follows:

          (1) Any whole-number percentage or flat dollar amount of Salary;
and/or

          (2) Any whole-number percentage or flat dollar amount of Bonus.

     (c) Minimum Deferrals. The minimum aggregate amount that may be deferred by
an Eligible Employee during a Plan Year is $5,000 (the “Minimum Annual
Deferral”); provided, however, with respect to those Eligible Employees who
become Participants in the Plan after the first day of a Plan Year, the Minimum
Annual Deferral may be pro rated as determined by the Committee in a fair and
uniform manner based upon the number of months of participation in the Plan
during such Plan Year. Such minimum may be satisfied by deferring Salary and/or
Bonus payable for services rendered for such Plan Year (even though such Bonus
may not be paid until the next Plan Year). Accordingly, if no Salary is deferred
for a Plan Year and the total amount of the Bonus elected to be deferred with
respect to that Plan Year is in fact less than the applicable minimum amount for
that Plan Year, then no portion of Bonus shall be deferred.

     (d) Effect of Initial Election. An election to defer Salary during an
Initial Election Period shall be effective with respect to Salary earned during
the first pay period beginning after the end of the Initial Election Period.
Notwithstanding anything to the contrary in this Plan, for the first Plan Year
only, an Eligible Employee may elect no later than the end of the Initial
Election Period to defer any Bonus which is subsequently awarded in the
discretion of a Company during the first Plan Year.

6



--------------------------------------------------------------------------------



 



     (e) Duration of Salary Deferral Election. Any Salary deferral election made
under subsection (a) or subsection (g) of this Section 3.1 shall be irrevocable
and shall apply only to the Salary payable with respect to services performed
during the Plan Year for which the election is made; provided, that no amount of
Salary shall be deferred for any month for which the Participant is paid less
than 100% of his or her Salary as a result of the Participant’s short-term
disability or Company-approved leave of absence. For each subsequent Plan Year,
an Eligible Employee may make a new election, subject to the limitations set
forth in this Section 3. 1, to defer a percentage of his or her Salary. Such
election shall be on a form provided by the Committee and shall be made on or
before the December 15 preceding the Plan Year for which the election is to
apply.

     (f) Duration of Bonus Deferral Election. Any Bonus deferral election made
under paragraph (a) or paragraph (g) of this Section 3.1 shall be irrevocable
and shall apply only to the Bonus payable with respect to services performed
during the Plan Year for which the election is made. For each subsequent Plan
Year, an Eligible Employee may make a new election, subject to the limitations
set forth in this Section 3. 1, to defer a percentage of his or her Bonus. Such
election shall be on a form provided by the Committee and shall be made on or
before the December 15 preceding the Plan Year for which the election is to
apply.

     (g) Elections Other Than Elections During the Initial Election Period.
Subject to the minimum deferral requirement of paragraph (c) above, any Eligible
Employee who fails to elect to defer Salary or Bonus during his or her Initial
Election Period may subsequently elect to do so by filing an election, on a form
provided by the Committee, to defer Salary and/or Bonus as described in
subsection (b) above. An election to defer Salary and/or Bonus must be filed on
or before December 15 and will be effective for Salary earned during pay periods
beginning after the following January 1 and the Bonus paid with respect to
services performed in the Plan Year beginning on the following January 1.

3.2. Company Contribution Amounts.

     (a) For each Plan Year, the Company may, but is not required to, contribute
on behalf of each Participant who is an Eligible Employee as of the Contribution
Date (as defined in subsection 4.2(a) hereof) an amount equal to a certain
percentage of the Participant’s Salary for such Plan Year. The determination of
whether, and what percentage or amount, to so award for a Plan Year shall be
determined by the Company. Notwithstanding the foregoing, the following shall
apply:

          (1) For each Plan Year, the Company may contribute on behalf of each
Eligible Employee who is a Participant an amount equal to a certain percentage
of such Participant’s Salary payable for the period in which he or she is a
Participant in the Plan during such Plan Year, where such percentage may be
based upon such Participant’s Eligible Years of Service with the Company as of
the first day of such Plan Year in accordance with the following table:

          Eligible Years of Service as of first day of Plan Year   Contribution
Percentage
less than 1
    2 %
1 or more but less than 2
    3 %
2 or more but less than 3
    4 %
3 or more
    5 %

          (2) With respect to a Participant who incurs a Break-in-Service with
the Company or its subsidiaries or affiliates, in the event that he or she
becomes a Participant in the Plan again, such Participant shall be considered a
New Participant for purposes of subsection 3.2(a) hereof.

7



--------------------------------------------------------------------------------



 



     (b) A Company may, but is not required to, for any Plan Year award to any
Eligible Employee or Eligible Employees an additional percentage of his or her
Salary or other amount. The determination of whether, and what percentage or
amount, to so award for a Plan Year shall be determined by the Company and need
not be uniform among Participants.

     (c) Any contributions made by the Company on behalf of a Participant
pursuant to this Section 3.2 shall be considered “Company Contribution Amounts.”

3.3. Investment Elections.

     (a) For each Plan Year, the Participant shall designate the Investment
Alternatives in which amounts credited to the Participant’s Account with respect
to such Plan Year will be deemed to be invested for purposes of determining the
amount of earnings to be credited to the Participant’s Accounts. The Investment
Alternatives from which the Participant shall make such designation shall be
selected by the Committee. The designation shall be made on a form provided to
the Participant by the Committee. The Committee may from time to time eliminate
or add new Investment Alternatives and shall communicate any eliminations or
additions to Participants.

     In making the designation pursuant to this Section 3.3, the Participant may
specify that all or any multiple of the aggregate of amounts deferred and
Company Contribution Amounts (in whole-number percentages) be deemed to be
invested in an Investment Alternative. Effective as of the end of any calendar
month, a Participant may change the designation made under this Section 3.3 by
filing an election, on a form provided by the Committee, at least 5 days prior
to the end of any calendar month. Any change of designation shall specify that
all or any multiple of the aggregate amounts covered by the designation being
changed (in whole-number percentages) be deemed to be invested in another
Investment Alternative. If a Participant fails to elect an Investment
Alternative under this Section 3.3, he or she shall be deemed to have elected an
Investment Alternative designated by the Committee on the Investment Election
designation form provided to the Participant. The Committee may adopt such
further rules applicable to a Participant’s designation or change of designation
of Investment Alternatives.

     (b) The Committee may, but is not required to, direct the Trustee to invest
amounts credited to the Participant’s Accounts in accordance with the Investment
Alternative designations of the Participant.

ARTICLE IV
ACCOUNTS

4.1. Deferral Account.

     The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant’s Deferral Account shall be further
divided into separate subaccounts (“Fund Subaccounts”), each of which
corresponds to an Investment Alternative elected by the Participant pursuant to
Section 3.3(a). A Participant’s Deferral Account shall be credited as follows:

     (a) As of the last day of each month (or as soon thereafter as is
administratively feasible) the Committee shall credit the Fund Subaccounts of
the Participant’s Deferral Account with an amount equal to Salary deferred by
the Participant during each pay period ending in that month in accordance with
the Participant’s election under Section 3.3(a); that is, the portion of the
Participant’s deferred Salary that the Participant has elected to be deemed to
be invested in a certain type of fund shall be credited to the Fund Subaccount
corresponding to that Investment Alternative;

8



--------------------------------------------------------------------------------



 



     (b) As of the last day of the month (or as soon thereafter as is
administratively feasible) coincident with or next following the date on which
the Bonus or partial Bonus would have been paid, the Committee shall credit the
Fund Subaccounts of the Participant’s Deferral Account with an amount equal to
the portion of the Bonus deferred by the Participant’s election under Section
3.3(a); that is, the portion of the Participant’s deferred Bonus that the
Participant has elected to be deemed to be invested in a particular Investment
Alternative shall be credited to the Fund Subaccount corresponding to that
Investment Alternative; and

     (c) As of the last day of each month (or such additional day or days as the
Committee may direct) each Fund Subaccount of a Participant’s Deferral Account
shall be credited with earnings or losses or appreciation or depreciation in an
amount equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the last day of the previous month by the net investment return
for the Investment Alternative selected by the Participant pursuant to Section
3.3(a).

4.2. Company Contribution Account.

     The Committee shall establish and maintain a Company Contribution Account
for each Participant under the Plan. Each Participant’s Company Contribution
Account shall be further divided into separate Fund Subaccounts, each of which
corresponds to an Investment Alternative elected by the Participant pursuant to
Section 3.3(a). A Participant’s Company Contribution Account shall be credited
as follows:

     (a) As of the last day of each month (or soon thereafter as is
administratively feasible) (the “Contribution Date”), the Committee shall credit
the Fund Subaccounts of the Participant’s Company Contribution Account with an
amount equal to the Company Contribution Amount, if any, applicable to that
Participant pursuant to Section 3.3(a); that is, the portion of the Company
Contribution Amount, if any, which the Participant elected to be deemed to be
invested in a certain type of Investment Alternative shall be credited to the
corresponding Fund Subaccount; and

     (b) As of the last day of each month (or such additional day or days as the
Committee may direct), each Fund Subaccount of a Participant’s Company
Contribution Account shall be credited with earnings or losses or appreciation
or depreciation in an amount equal to that determined by multiplying the balance
credited to such Fund Subaccount as of the last day of the previous month by the
net investment return for the corresponding Investment Alternative selected by
the Participant pursuant to Section 3.3(a).

ARTICLE V
VESTING

5.1. Deferral Account.

     Subject to Section 6.6, a Participant’s Deferral Account shall be 100%
vested at all times.

5.2. Company Contribution Account.

     Subject to Section 6.6, a Participant’s Company Contribution Account shall
be 100% vested at all times.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS

6.1. Distribution of Benefits.

     (a) Termination of Employment due to Retirement. In the case of a
Participant whose employment with the Company is terminated after attainment of
age 55 or completion of 10 Years of Service, the vested portion of his or her
Accounts shall be paid to the Participant (and after his or her death to his or
her Beneficiary) in one of the following forms as elected by the Participant on
such forms as designated by the Committee during this applicable election
period(s) as set forth in Section 3.1 hereof:

          (1) a lump sum distribution payable on the Participant’s Payment
Eligibility Date (or as soon thereafter as is administratively feasible), or

          (2) substantially equal quarterly installments from five (5) to
fifteen (15) years beginning on the Participant’s Payment Eligibility Date (or
as soon thereafter as is administratively feasible).

     In the absence of the Participant making a distribution election, or in the
absence of an effective distribution election, the default form of payment shall
be a lump sum distribution.

     Notwithstanding this subsection, if the value of the vested portion of the
Participant’s Accounts as of the last day of the month immediately preceding the
Payment Eligibility Date is $10,000 or less, then such vested portion shall
automatically be distributed in the form of a lump sum payment on the
Participant’s Payment Eligibility Date (or as soon thereafter as is
administratively feasible). The Participant’s Accounts shall continue to be
credited with earnings pursuant to Section 4.1 of the Plan until all vested
amounts credited to his or her Accounts under the Plan have been distributed.

     For all purposes under this Plan, a Participant shall not be considered
terminated from employment if the Participant remains employed by another
Company or by a member of the Company’s controlled group of corporations (within
the meaning of Section 414(b) of the Code but by substituting “more than
50 percent” for “at least 80 percent” each place it appears in such section,
Section 1563(a) of the Code and the regulations under either such section) or by
a member of a group of trades or businesses which are under common control
(within the meaning of Section 414(c) of the Code but by substituting “more than
50 percent” for “at least 80 percent” each place it appears in such section,
Section 1563(a) of the Code and the regulations under either such section) which
includes the Company which last employed the Participant. However, if the
Participant is employed by an entity which is a member of a group described in
the preceding sentence and such entity ceases to be a member of such group as a
result of a sale or other reorganization, such sale or other reorganization
shall be treated as a termination of employment unless immediately following
such event and without any break in employment the Participant is employed by a
Company or another entity which is a member of a group described in the
preceding sentence which includes a Company and such entity assumes liability
for the payment of benefits of the Participant.

     (b) Termination of Employment for Reasons other than Retirement, Disability
or Death. In the case of a Participant who terminates employment with the
Company prior to either the attainment of age 55 or completion of 10 Years of
Service, and for reasons other than Disability or death, the vested portion of
the Participant’s Accounts shall be paid to the Participant in the form of a
cash lump sum

10



--------------------------------------------------------------------------------



 



distribution on the Participant’s Payment Eligibility Date (or as soon
thereafter as is administratively feasible).

     (c) Disability. In the case of a Participant whose employment with the
Company is terminated on account of the Participant’s Disability (the
“Disability Termination”), the vested portion of his or her Accounts shall be
paid to the Participant (and after his or her death to his or her Beneficiary),
in one of the forms provided in Section 6.1(a) hereof, as elected by the
Participant on such forms as designated by the Committee during this applicable
election period(s) as set forth in Section 3.1 hereof, as soon as
administratively practicable after the date of the Participant’s Disability
Termination.

     In the absence of the Participant making a distribution election, or in the
absence of an effective distribution election, the default form of payment shall
be a lump sum distribution.

     Notwithstanding this subsection, if the value of the vested portion of the
Participant’s Accounts as of the last day of the month immediately preceding the
date of the Participant’s Disability Termination is $10,000 or less, then such
vested portion shall automatically be distributed in the form of a lump sum
payment on the date of the Participant’s Disability Termination (or as soon
thereafter as is administratively feasible). The Participant’s Accounts shall
continue to be credited with earnings pursuant to Section 4.1 of the Plan until
all vested amounts credited to his or her Accounts under the Plan have been
distributed.

     (d) Death.

          (1) In the case of a Participant who dies while employed by the
Company, amounts credited to the Participant’s Accounts shall be paid to the
Participant’s Beneficiary in a lump sum as soon as administratively feasible
following the death of the Participant. In addition, in the event that a life
insurance policy (the “Policy”) was purchased by the Company or the Trust
insuring the life of the Participant, the Participant’s designated beneficiary
shall be paid, in a lump sum, a death benefit in an amount equal to $250,000
(the “Death Benefit”) as soon as is administratively feasible after the death of
the Participant. The Participant shall have the right to designate and change
such beneficiary (which need not be his or her Beneficiary) at any time on a
form provided by and filed with the insurance carrier. If no such form is on
file with the insurance carrier, the Death Benefit shall be paid to the
Beneficiary. Notwithstanding the foregoing, the Death Benefit payable under this
paragraph (1) shall only be paid if the insurance carrier agrees that the
Participant is insurable and shall be subject to all terms and conditions set
forth in the applicable Policy. Notwithstanding anything to the contrary herein
or in any other document, the Company shall not have any obligation to pay the
Participant or his or her beneficiary the Death Benefit described in this
paragraph (1); the Death Benefit due pursuant to this paragraph (1) shall be
payable solely from the proceeds of the Policy, if any. Furthermore, the Company
is not obligated to maintain the Policy and no Death Benefit shall be payable
hereunder if the Company has discontinued the Policy for the Participant. In
addition, no Policy shall be allocated to any Account hereunder.

          (2) If a Participant dies after terminating employment with the
Company but prior to receiving the entire amount of his or her Accounts
hereunder, the balance shall be paid to the Participant’s Beneficiary in the
form of a lump sum as soon as is administratively practicable following the
death of the Participant.

     (e) Change in Payment Election. A Participant whose employment with a
Company has not been terminated may change his or her form of payment applicable
to the portion of the amounts credited to his or her Accounts attributable to
one or more Plan Years to one of the payment forms permitted by the Plan;
provided, however, that the election shall not become effective until the first
day of the Plan

11



--------------------------------------------------------------------------------



 



Year immediately following the twelve month period commencing on the date in
which the change in election is made pursuant to this subsection 6.1(d).
Notwithstanding the foregoing, a Participant’s payment election with respect to
a given Plan Year may not be changed after payment of that portion of the
Account has been made or has begun.

6.2. Unforeseeable Emergency Withdrawals (“Hardship Withdrawals”)

     (a) Upon the written request of a Participant and in the event the
Committee determines that an “unforeseeable emergency” has occurred with respect
to the Participant, the Participant may elect to receive a partial or full
payment from the Plan in accordance with subsection 6.2(b) hereof. For these
purposes, an “unforeseeable emergency” means an unanticipated emergency, such as
a sudden and unexpected illness or accident of the Participant or his or her
dependent (as defined in Section 152(a) of the Code), or loss of the
Participant’s property due to casualty, that is caused by an event beyond the
control of the Participant and would result in a severe financial hardship if
the distribution were not permitted. The need to pay a Participant’s child’s
tuition to college and the desire to purchase a home shall not be considered
unforeseeable emergencies.

     (b) Payment under this Section 6.2 may be made only to the extent
reasonably needed to satisfy the emergency need, and may not be made to the
extent such hardship is or may be relieved: (1) through reimbursement or
compensation by insurance or otherwise; (2) by liquidation of the Participant’s
assets to the extent that the liquidation of such assets would not itself cause
severe financial hardship or (3) by cessation of deferrals of Salary and/or
Bonus under the Plan.

     (c) Distribution pursuant to this Section 6.2 of less than the
Participant’s entire Account balances shall be made pro rata from the Fund
Subaccounts of his or her Accounts according to the balances in such Fund
Subaccounts. Subject to the foregoing, payment of any amount with respect to
which a Participant has filed a request under this Section 6.2 shall be made as
soon as is administratively feasible after approval of such request by the
Committee.

6.3. Scheduled Early Distributions

     (a) On the initial election form (the “Form”), the Participant may make an
election to receive a payment, either as a lump sum or in the form of quarterly
installments payable over a period of two (2) to five (5) years (the “Early
Distribution Options”), of all or a portion of his or her Accounts paid on a
future date (the “In-Service Distribution Date”) while still employed, provided
the In-Service Distribution Date selected is at least 2 years from the date that
the election form applicable to such Plan Year is received by the Committee.
This election shall apply to the Salary and/or Bonus deferred for the Plan Year
specified by the Participant on his or her Form and the earnings credited
thereto until the In-Service Distribution Date. A Participant may elect a
different In-Service Distribution Date for the Salary and/or Bonus deferred for
each Plan Year.

     (b) The In-Service Distribution Date elected by the Participant pursuant to
this Section 6.3 may be deferred by at least five (5) years, by filing with the
Committee written notice at least one year prior to the In-Service Distribution
Date elected; provided, however, an In-Service Distribution Date may not be
deferred a second time without the approval by the Committee.

     (c) A Participant whose employment with a Company has not been terminated
may change his or her form of payment, applicable to that portion of his or her
Accounts that has been selected by the Participant to be distributed at a
certain In-Service Distribution Date, to one of the payment forms set forth in
Section 6.3(a) hereof; provided, however, that the election must be made at
least twelve (12) months prior to the In-Service Distribution Date to which it
relates. Notwithstanding the foregoing, a

12



--------------------------------------------------------------------------------



 



Participant’s payment election with respect to a given Plan Year may not be
changed after payment of that portion of the Account has been made or has begun.

     (d) A distribution pursuant to this Section 6.3 shall be made as soon as
administratively practicable after the In-Service Distribution Date, and any
distribution of less than the Participant’s entire Account balances shall be
made pro rata from the Fund Subaccounts according to the balances in such Fund
Subaccounts. Notwithstanding the foregoing, if a Participant terminates
employment with a Company for any reason prior to the date on which a payment is
scheduled to be made pursuant to this Section 6.3, the Participant’s entire
Account balances will be paid pursuant to the provisions of Section 6.1.

6.4. Change of Control.

     In the event of a Change of Control, the full amount of the Participant’s
Accounts shall be distributed to the Participant as soon as administratively
practicable following the Change of Control.

6.5. Inability to Locate Participant.

     In the event that the Committee is unable to locate a Participant or
Beneficiary within two years following the Participant’s Payment Eligibility
Date, the amount allocated to the Participant’s Accounts shall be forfeited. If,
after such forfeiture, the Participant or Beneficiary later claims such benefit,
such benefit shall be reinstated without interest or earnings.

6.6. Trust.

     (a) Claire’s Stores, Inc. shall establish a Trust which may be used to pay
for benefits arising under this Plan.

     (b) The Committee shall direct the Trustee to pay for benefits of the
Participant or his or her Beneficiary at the time and in the amount described in
this Article VI. In the event the amounts held under the Trust which are
attributable to contributions made by or on behalf of the Company are not
sufficient to provide the full amount payable to the Participant or Beneficiary,
such Company shall pay for the remainder of such amount at the time set forth in
Article VI.

ARTICLE VII
ADMINISTRATION

7.1. Committee.

     A committee shall be appointed by, and serve at the pleasure of, the Board.
The number of members comprising the Committee shall be determined by the Board
which may from time to time vary the number of members. A member of the
Committee may resign by delivering a written notice of resignation to the Board.
The Board may remove any member by delivering a certified copy of its resolution
of removal to such member. Vacancies in the membership of the Committee shall be
filled promptly by the Board.

7.2. Committee Action.

     The Committee shall act at meetings by affirmative vote of a majority of
the members of the Committee. Any action permitted to be taken at a meeting may
be taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written

13



--------------------------------------------------------------------------------



 



consent is filed with the minutes of the proceedings of the Committee. A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant. The chairman or chairwoman any other member
or members of the Committee designated by the chairman or chairwoman may execute
any certificate or other written direction on behalf of the Committee.

7.3. Powers and Duties of the Committee.

     The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:

          (a) To select Investment Alternatives in accordance with
Section 3.3(b) hereof;

          (b) To construe and interpret the terms and provisions of this Plan,
and to make all factual determinations relevant to the Plan;

          (c) To compute and certify to the amount and kind of benefits payable
to Participants and their Beneficiaries;

          (d) To maintain all records that may be necessary for the
administration of the Plan;

          (e) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

          (f) To make and publish such rules and procedures for the
administration of the Plan as are not inconsistent with the terms hereof;

          (g) To appoint a plan administrator or any other agent, and to
delegate to such administrator or agent such powers and duties in connection
with the administration of the Plan as the Committee may from time to time
prescribe;

          (h) To direct and instruct the Trustee to the extent the Company is
authorized or required to do so under any document; and

          (i) To take all actions set forth in this Plan document.

     In no event shall the Committee take any action under this Plan that shall
constitute an acceleration of the time or schedule of any payment hereunder,
except to the extent permitted under Section 409A of the Code and the
regulations thereunder.

7.4. Construction and Interpretation.

     The Committee shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretation or construction shall be
final and binding on all parties, including but not limited to the Company and
any Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

14



--------------------------------------------------------------------------------



 



7.5. Information.

     To enable the Committee to perform its functions, the Company shall supply
full and timely information to the Committee on all matters relating to the
Salary and/or Bonus of all Participants, their death or other cause of
termination of employment, and such other pertinent facts as the Committee may
require.

7.6. Compensation, Expenses and Indemnity.

     (a) The members of the Committee shall serve without compensation for their
services hereunder.

     (b) The Committee is authorized at the expense of the Company to employ
such legal counsel and other agents as it may deem advisable to assist in the
performance of its duties hereunder. Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.

     (c) To the extent permitted by applicable law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

7.7. Periodic Statements.

     Under procedures established by the Committee, a Participant shall receive
a statement with respect to such Participant’s Accounts as of each March 31,
June 30, September 30 and December 31, or as of such additional day or days as
the Committee in its discretion shall determine.

7.8. Disputes.

     (a) A person who believes that he or she is being denied a benefit to which
he or she is entitled under the Plan (hereinafter referred to as “Claimant”) may
file a written request for such benefit with the Committee, setting forth his or
her claim.

     (b) Upon receipt of a claim, the Committee shall advise the Claimant that a
reply will be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period. The Committee may, however, extend the reply
period for an additional ninety (90) days for special circumstances.

     If the claim is denied in whole or in part, the Committee shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (1) the specific reason or reasons for such denial; (2) the
specific reference to pertinent provisions of the Plan on which such denial is
based; (3) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation why such material or
such information is necessary; (4) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review; and (5) the time
limits for requesting a review under subsection (c).

15



--------------------------------------------------------------------------------



 



     (c) Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may make a request in writing for review
of the determination of the Committee. Such request must be addressed to the
Committee. The Claimant or his or her duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Committee. If the Claimant does not request a
review within such sixty (60) day period, he or she shall be barred and stopped
from challenging the Committee’s determination.

     (d) Within sixty (60) days after the Committee’s receipt of a request for
review, the Committee shall review the request after considering all materials
presented by the Claimant. The Committee will inform the Claimant in writing, in
a manner calculated to be understood by the Claimant, of its decision setting
forth the specific reasons for the decision and containing specific references
to the pertinent provisions of the Plan on which the decision is based. If
special circumstances require that the sixty (60) day time period be extended,
the Committee will so notify the Claimant and will render the decision as soon
as possible, but no later than one hundred twenty (120) days after receipt of
the request for review.

ARTICLE VIII
MISCELLANEOUS

8.1. Unsecured General Creditor.

     Participants and their Beneficiaries, heirs, successors, and assigns shall
have no legal or equitable rights, claims, or interest in any specific property
or assets of the Company or the Trust. Any and all of the Company’s assets and
the Trust assets which are attributable to amounts paid into the Trust by the
Company shall be, and remain, the general unpledged, unrestricted assets of the
Company, which shall be subject to the claims of the Company’s general
creditors. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Company that the Plan
(and the Trust described in Section 6.6) be unfunded for purposes of the Code
and for purposes of Title I of ERISA.

8.2. No Guarantee of Benefits.

     Nothing contained in this Plan shall constitute a guaranty by the Company
or any other entity that the assets of the Company will be sufficient to pay any
benefit hereunder.

8.3. Restriction Against Assignment.

     The Committee shall direct payment of all amounts payable hereunder only to
the person or persons designated by the Plan and not to any other person. No
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any Participant, Beneficiary or successor in interest have any right to
alienate, anticipate, sell, transfer, commute, pledge, encumber, or assign any
benefits or payments hereunder in any manner whatsoever. If any Participant,
Beneficiary or successor in interest is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, commute, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

16



--------------------------------------------------------------------------------



 



8.4. Withholding.

     Each individual There shall be deducted from each payment made under the
Plan or any other compensation payable to the Participant or Beneficiary all
taxes which are required to be withheld by a Company in respect to such payment.
The Company shall have the right to reduce any payment (or compensation), and
the Committee shall have the right to direct reduction of any payment, by the
amount of cash sufficient to provide the amount of said taxes.

8.5. Notice of Address.

     Each individual entitled to a benefit under the Plan must file with the
Company, in writing, his or her post office address and each change of post
office address which occurs between the date of his or her termination of
employment with the Company and the date he or she ceases to be a Participant.
Any communication, statement or notice addressed to such individual at his or
her latest reported office address will be binding upon him or her for all
purposes of the Plan and neither the Committee nor the Company shall be obliged
to search for or ascertain his or her whereabouts.

8.6. Notices.

     Any notice required or permitted to be given hereunder to a Participant or
Beneficiary will be properly given if delivered or mailed, postage prepaid, to
the Participant or Beneficiary at his or her last post office address as shown
on the Company’s records. Any notice to the Committee or the Company shall be
properly given or filed upon receipt by the Committee or the Company at such
address as may be specified from time to time by the Committee.

8.7. Employer-Employee Relationship.

     The establishment of this Plan shall not be construed as conferring any
legal or other rights upon any Employee or any individual for a continuation of
employment, nor shall it interfere with the rights of the Company to discharge
any Employee or otherwise act with relation to him or her.

8.8. Amendment, Modification, Suspension or Termination.

     The Committee may amend, modify, suspend or terminate the Plan in whole or
in part, except that no amendment, modification, suspension or termination shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts. In the event that this Plan is terminated, the amounts allocated to a
Participant’s Accounts (regardless of whether such amounts had become vested)
shall be distributed to the Participant or, in the event of his or her death,
his or her Beneficiary in a lump sum within thirty (30) days following the date
of termination.

8.9. Governing Law.

     This Plan shall be construed, governed and administered in accordance with
applicable provisions of ERISA and, to the extent not preempted by applicable
federal law, the laws of the State of Florida.

8.10. Receipt or Release.

     Any payment to a Participant or the Participant’s Beneficiary in accordance
with the provisions of the Plan shall to the extent thereof, be in full
satisfaction of all claims arising under, or with respect to, the Plan against
the Committee and the Company. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Claire’s Stores, Inc. has caused the Plan to be
executed on this 4th day of February, 2005.

            CLAIRE’S STORES, INC.
      By:   /s/ Joseph A. Delfalco         Name:   Joseph A. DeFalco, Jr.       
Title:   Vice President - Human Resources     

18